Citation Nr: 0725735	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-23 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for disability 
manifested by a knot on the right leg.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO).  

In March 2007, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge.  

At the hearing, the veteran raised the issue of entitlement 
to service connection for tinnitus.  As that issue has not 
been adjudicated, it is referred to the RO for the 
appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss and disability manifested by a knot on the right 
leg are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

A right foot disability, to include degenerative changes of 
the right foot, was not demonstrated during active service or 
until many years following discharge from active service, and 
there is no competent evidence that relates this disability 
to active service.




CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. Id.

The RO provided the veteran with preadjudication notice by 
letter in April 2005.  This letter told the veteran what 
evidence was needed to substantiate the claim for service 
connection for a right foot disability.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The letter asked the 
veteran to send any evidence in his possession that pertained 
to his claim.  

The veteran was provided with information pertaining to the 
assignment of effective dates and percentage ratings in a 
June 2006 statement of the case.  However, as the veteran's 
claim is being denied and no effective date will be assigned, 
any deficiency in providing the veteran with this information 
cannot possibly result in any prejudice.  The denial of his 
claim also means that a percentage rating will not be 
assigned, thus that element of Dingess notice is not 
implicated in this case.

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  All pertinent evidence has been 
obtained.  The veteran also appeared at a March 2007 hearing 
before the undersigned Veterans Law Judge, and he has 
submitted additional medical evidence in response to 
questions raised at the hearing.  There is no indication that 
there are any pertinent outstanding medical records that must 
be obtained.  In addition, as the service medical records 
show an injury to the right ankle, and the current evidence 
is of a disability of the feet, the Board finds that there is 
no need for a medical examination.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Therefore, the Board may proceed 
with its review of the veteran's appeal.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 
days or more during a period of war or after December 31, 
1946, and arthritis becomes manifest to a degree of l0 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a right foot disability.  

The service medical records show that on Report of Medical 
History obtained at separation in April 1978, the veteran 
answered "yes" to a history of foot trouble.  However, the 
examiner explained that this answer referred to a history of 
a right ankle fracture in 1976.  There were currently no 
complications and no sequelae.  On the separation examination 
conducted at this time, the clinical evaluation of the feet 
and lower extremities was normal.  The service medical 
records do not include treatment records related to the 
reported 1976 ankle fracture.  

A November 2006 statement of Kenneth Sells, D.O. indicates 
that he has treated the veteran since July 2003.  It was 
noted that the veteran complained of right foot pain and 
swelling for some time.  It was indicated that August 2006 x-
rays of both feet showed minimal degenerative changes in both 
feet.  

In November 2006, the veteran testified that he fractured his 
right ankle during service.  He indicated that the current 
treatment for the right foot was by Dr. Sells.  The veteran 
testified that neither Dr. Sells, nor any other doctor had 
related his current right foot problem to the fracture in 
service.  He indicated that the first treatment for 
complaints of foot pain after service was in the late 1980's 
and that there was a diagnosis of reflex sympathetic 
dystrophy.  He could not recall the name of the doctor.  He 
indicated that he did not report the inservice fracture at 
that time.

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against finding that any 
currently diagnosed right foot disability is related to 
active service or any incident therein.  The service medical 
records do show a history of a fracture of the right ankle 
but show no relevant complaints, findings, treatment or 
diagnoses of a right foot disability, to include arthritis.  
The first and only post-service medical evidence of a right 
foot disability is shown in the November 2006 private medical 
statement that noted mild degenerative changes of both feet 
shown by x-ray evidence.  There is no competent medical 
evidence, however, linking any current right foot disability 
with the veteran's active service or to the right ankle 
fracture in service.  The veteran testified that the first 
treatment for a right foot disability was in the 1980's but 
also clearly indicated that no physician had linked a right 
foot condition to his active service.  As the first evidence 
of arthritis, noted as mild degenerative changes, was in 
2006, the evidence fails to show that arthritis of the right 
foot had its onset within one year after discharge in 1978 
which would warrant service connection on a presumptive 
basis.  

In adjudicating the claim, the Board has considered the 
assertions of the veteran advanced during the hearing on 
appeal and as reflected in various statements associated with 
the claims file.  However, questions of medical diagnosis and 
nexus are within the province of trained medical 
professionals; as the veteran is a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative (persuasive) opinion on such 
a matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Therefore, the Board concludes that any currently noted right 
foot disability, to include arthritis, was not incurred in or 
aggravated during active service or related any incident 
therein, to include a fracture of the right ankle.  As the 
currently found arthritis of the feet was not first shown 
until 2006, it may not be presumed to have been incurred in 
service.  In reaching this determination, the Board would 
like to stress that the veteran's inservice injury was to his 
ankle, but his current disability is located in his foot.  

The Board has considered the doctrine of reasonable doubt in 
this decision.  However, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right foot disability is denied.


REMAND

With regard to the claim for service connection for bilateral 
hearing loss, the DD Form 214 shows that the veteran served 
as an infantryman.  He has testified that during service he 
had noise exposure from several types of guns and also 
grenade launchers.  He indicted that he was not given hearing 
protection.  

The veteran has submitted a December 2003 private audiologic 
report which noted his military service and showed hearing 
loss that would meet the criteria of 38 C.F.R. § 3.385 in the 
left ear, as evidenced by a 40 decibel auditory threshold at 
4000 hertz.  The report does not contain speech recognition 
scores using the Maryland CNC Test.

Given the findings shown on the private examination report 
and the veteran's assertions regarding noise exposure during 
his verified service in the infantry, the Board finds that VA 
examination which addresses the relationship, if any, between 
any current hearing loss and in-service noise exposure, is 
needed to resolve the claims on appeal.  See 38 U.S.C.A. 
§ 5103A.

With regard to the claimed disability manifested by a knot on 
the right leg, as discussed above, the service medical 
records indicate that the veteran suffered a fracture of the 
right ankle during service.  The evidence is unclear as to 
whether or not the veteran's knot is located at the site of 
his right ankle fracture.  Furthermore, although the service 
medical records do not show evidence of a knot on the right 
leg during service, the veteran testified that he came into 
contact with scabies during service and it may be related to 
that.  In light of the testimony and the evidence in the 
service medical records, a VA examination addressing whether 
there is a current disability manifested by a knot on the 
right leg and, if so, it is related to service, is needed to 
resolve the claim on appeal.  

The RO should furnish VCAA notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and an explanation as to the type of evidence that is needed 
to establish both a disability rating and an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded the 
appropriate VA examination by a physician 
to determine the nature and etiology of 
any currently diagnosed disability 
manifested by a knot on the right leg.  
The claims folder must be made available 
to, and reviewed by, the examining 
physician prior to the examination so 
that pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
Any necessary tests or studies, as 
determined by the examiner, must be 
conducted.  The examiner should be 
requested to state each diagnosed 
disability manifested by a knot on the 
right leg and to state an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that the any current 
disability of the right leg is due to or 
the result of any incident or injury in 
service, to include a fracture of the 
right ankle.  A complete rationale for 
the conclusions reached should be set 
forth.

3.  The RO should arrange for the veteran 
to undergo VA ear, nose and throat 
examination, by a physician, at an 
appropriate VA medical facility.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear) 
should be accomplished (with all results 
made available to the physician prior to 
the completion of his or her report) and 
all clinical findings should be reported 
in detail.  

Based on the results of audiometric 
testing, the physician should 
specifically indicate, which respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion as to whether, notwithstanding 
the first diagnosis post service, it is 
at least as likely as not (i.e., there is 
a 50 percent or more probability) that 
such disability is the result of injury 
or disease incurred or aggravated in 
service, to specifically include the 
noise exposure that the veteran has 
alleged he experienced during service.  A 
complete rationale for the conclusions 
reached should be set forth.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
in light of all pertinent evidence and 
legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


